Title: To Thomas Jefferson from Thomas Eston Randolph, 8 September 1822
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear Sir
			 Sunday—8th Septr 1822Your favor dated Septr22. by some accident did not reach Milton before yesterday, and as I was confined at the Mill until nearly midnight, I only received it this morning—The articles of agreement drawn by you in 1817, were returned to you unexecuted, and the objections to them, altho’ not very important, were then explain’d to you; you did not record them, nor did I ask it, conceiving, that in the absence of a new contract, the former one (which was well understood by members of your family) would be obligatory on both parties—With regard to my expecting a suspension of part of the current rent, I am not aware of ever having spoken of it—and in truth I deem’d it totally unnecessary even to hint it to you—it being a matter not novel to us, and must I suppose be well understood, both by Landlords and Tenants of Mills—If during a Lease, the repairs to be made by the Landlord are not Executed in time, by which delay the tenant sustains considerable loss, surely the least he can expect is a deduction of Rent—I say nothing about damages—because in affairs of business, as on all other occasions, I wish to be govern’d by liberal principles, and your example has been worthy of imitation.—This however is not a continuation of an old Lease, but is the commencement of a new one, and I will only  observe, that as you assured me the Mill should be ready for the first of the grinding season (and it assuredly might have been so) I cannot conceive it unreasonable that I should expect the Rent to commence only from the time of the Mill being in a condition to perform regular work—I am Yrs with perfect EsteemThos Eston Randolph